department of the treasury internal_revenue_service washington d c jun - uniform issue list set ep erts legend irax amounta date date date company a companyb dear this is in response to a request you submitted on date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the intemal revenue code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are years old you had an individual_retirement_arrangement ira ira x you represent that you intended o roll over the which was maintained by company a distribution of amount a from ira x within the 60-day period prescribed by sec_408 a of the code but were unsuccessful your intent was to roll over amount a from ira x to an ira with company b you assert that your failure to accomplish this rollover of amount a was due to an ertor caused by an employee of company b you assert that your intent was to complete a direct roliover of the assets of ira x to an you expiain that you had discussed the rollover of ira established with company amount a with a financial advisor representing company b before the distribution from page ira x and that you had submitted paperwork to effectuate a direct_rollover of the ira x assets however on date company a mailed a distribution check to you the amount of the distribution was amaunt a you document that on date you deposited amount a with company you state that you maintain an ira and non-ira account with company b you represent that amount a was erroneously deposited into a non- jra account by an employee of company b on date you discovered this error on date and contacted your financial advisor representing company b company employee's error was discovered at that time based on the facts and representations you request a ruling that the intemal revenue service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 d of the code in this instance sec_408 d of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the coda sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- the entire ammount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not tater than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 d b of the code provides that sec_408 d does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 a sec_408 d e of the code provides that the rollover provisions of sec_408 d do not apply to any amount requirad to be distributed under sec_408 a sec_408 d of the code provides that the secretary may waive the 60-day requirement under sec_408 d a and d d of the code where the failure to waive such requirement would be against equity or good conscience including page casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement are eligible for the waiver under sec_408 d i of the code only distributions that occurred after date revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and decumentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was due to an error caused by an employee of company b therefore pursuant to sec_408 d i of the cade the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a less amounts described below from ira x you are granted a period of days from tha issuance of this letter_ruling to contribute amount a less amounts described below into a rollover ira provided all other requirements of sec_408 d of the code except the day requirement are met with respect to such contribution amount a less amounts described below will be considered a rollaver contribution within the meaning of sec_408 d of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the cade made applicable to iras pursuant to sec_408 a no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the cade or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x satisfied the requirements of sec_408 of the code this letter is directad only to the taxpayer who requested it section k of the code provides that it may not be used or cited as precedent ff you wish to inquire about this ruling please address all correspondence to se t ep ra t3 fances v sloan employee_plans enclosures osleted copy of ruling letter notice of intention to disclose
